Exhibit 99.1 NEXSTAR BROADCASTING GROUP, INC. News AnnouncementFor Immediate Release NEXSTAR BROADCASTING THIRD QUARTER NET REVENUE RISES 20.2% TO A RECORD $90.0 MILLION - Net Revenue Growth Drives Record 3Q Operating Income of $23.6 Million, Adjusted EBITDA of $35.1 Million, and Free Cash Flow of $19.8 Million - Irving, TX – November 6, 2012 – Nexstar Broadcasting Group, Inc. (NASDAQ: NXST) (“Nexstar”) today reported record financial results for the third quarter ended September 30, 2012 as summarized below: Summary 2012 Third Quarter Highlights ($ in thousands) Three Months Ended September 30, Nine Months Ended September 30, Change Change Local Revenues $ $ +3.2
